DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/457,981, filed on June 29, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 16, 2021 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Specification
The disclosure is objected to because of the following informalities:
a. 	on page 1, the status of the copending application should be updated;
b.	in paragraph [0033], line 11, there should be a comma after “P1 symbol”;
c.	in paragraph [0038], line 1, there should be a comma after “FIG. 2”;
d.	in paragraph [0038], line 3, “down converted” should be “down-converted”;
e.	in paragraph [0048], line 10, there should be a comma after “4”; and

g. 	in paragraph [0084], line 1, there should be a comma after “block 2004”; and
h.	in paragraph [0090], line 1, “terms computer program code and computer readable instructions as used” should be “terms “computer program code” and “computer readable instructions” as used”.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
The claims are objected to because of the following informalities: 
in claim 11, line 2, “a synchronization symbol” should be “the synchronization symbol”; and
in claim 12, line 2, “a synchronization symbol” should be “the synchronization symbol”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 9, 10, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of U.S. Patent No. 10,985,901 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the present application is not patentably distinct over claim 9 of U.S. Patent No. 10,985,901 B2. Claim 9 of U.S. Patent No. 10,985,901 B2 discloses the limitations in claim 1 of the present application. Although claim 9 of U.S. Patent No. 10,985,901 B2 also recites additional details/configuration of the comparison logic (see column 21, lines 55-59), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to broaden the claim by omitting unnecessary or undesired elements. It is well settled that the omission of an element and its function is an obvious expedient if the function is not desired. (See MPEP 2144.04(II))
Similarly, claim 9 of the present application is not patentably distinct over claim 10 of U.S. Patent No. 10,985,901 B2.
Similarly, claim 10 of the present application is not patentably distinct over claim 11 of U.S. Patent No. 10,985,901 B2.
Claim 16 of the present application is not patentably distinct over claim 9 of U.S. Patent No. 10,985,901 B2 since the circuit in claim 9 of U.S. Patent No. 10,985,901 B2 performs the steps of the method in claim 16 of the present application. Although claim 9 of U.S. Patent No. 10,985,901 B2 recites additional details/configuration of the comparison logic (see column 21, lines 55-59) thereby performing additional steps, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to broaden the claim by omitting unnecessary or undesired elements (and the corresponding steps/functions). It is well settled that the omission of an element and its function is an obvious expedient if the function is not desired. (See MPEP 2144.04(II))
Claim 18 of the present application is not patentably distinct over claim 9 of U.S. Patent No. 10,985,901 B2. The circuit in claim 9 of U.S. Patent No. 10,985,901 B2 performs the steps/method in claim 18 of the present application. Although claim 9 of U.S. Patent No. 10,985,901 B2 recites additional details/configuration of the comparison logic (see column 21, lines 55-59) thereby performing additional steps, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to broaden the claim by omitting unnecessary or undesired elements (and the corresponding steps/functions). It is well settled that the omission of an element and its function is an obvious expedient if the function is not desired. (See 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: first correlation logic; second correlation logic and comparison logic in claims 1-15 and 17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Allowable Subject Matter
Claims 2-8, 11-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054.  The examiner can normally be reached on Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 




/BETSY DEPPE/Primary Examiner, Art Unit 2633